RENDERED: AUGUST 14, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                            NO. 2019-CA-000223-MR


JENNIFER S. SMITH                                                    APPELLANT



              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.            HONORABLE WILLIAM A. KITCHEN, III, JUDGE
                       ACTION NO. 17-CR-00008



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Jennifer Smith appeals the McCracken Circuit Court’s January

17, 2019 judgment and sentence of imprisonment. She concedes that her

arguments are not preserved for appeal but requests this Court to review her

arguments for palpable error. She contends the trial court erred by (1) failing to
grant her a directed verdict and (2) convicting her of two counts of first-degree

criminal mischief, violating double jeopardy. Finding no error, we affirm.

                                 BACKGROUND

             On August 21, 2016, Nekita Tyler and Ronnie Bone met at Rocker’s

Bar and Grill in McCracken County. While there, Tyler and Bone had quite a bit

to drink. That same day, Smith arrived at Rocker’s for a birthday party and had

three shots of vodka. Tyler and Bone eventually asked Smith for a ride across the

street to get cigarettes and vodka; Smith agreed. After buying the cigarettes and

alcohol, Smith drove all of them back to Rocker’s, traveling westbound.

             In another car, John Farris, his wife (Bridgette Farris), and their eight-

month-old daughter (Stella Farris) were traveling southbound on U.S. Highway 45

to get back home. Smith’s and Farris’s cars collided in the median. Thankfully,

no life-threatening injuries resulted from the crash. The McCracken County

Sheriff’s office was dispatched to the scene.

             Upon arriving, police officers spoke to witnesses and occupants of

both vehicles. Those injured were transported to the hospital. Initially, Sergeant

David Shepard believed Bone was the driver, but after speaking to witnesses, and

observing the scene, police concluded Smith was operating the vehicle. Smith was

a woman of short stature and police noticed the seat was pulled up almost against

the steering wheel – Bone could not have fit in the seat.


                                         -2-
             At the hospital, Smith admitted to police she had three shots of

Fireball Vodka before driving to the shop. She also admitted she took Valium,

Lortab, and “a nibble” of Suboxone (a prescribed medication) earlier in the day.

Police confronted Smith with the surveillance video from the shop showing her

driving when they left. Police asked if she would “do it again,” and Smith stated

she would not have driven and she was very sorry.

             An hour and fifty-three minutes after the reported collision, hospital

employees drew Smith’s blood. Her blood-alcohol level was .012. Based on the

time the blood was withdrawn, Dr. Greg Davis extrapolated her blood/alcohol level

at the time of the collision was between .039 to .049. Dr. Davis also concluded the

Valium and Lortab in her system were within therapeutic levels but would have

diminished her driving ability. The damage from the crash resulted in Farris’s

vehicle being totaled, a loss of about $20,000.00, and 37 ½ feet of guardrail

damaged, costing the state $1,410.62 to replace.

             On September 11, 2018, Smith was tried before a jury. During the

trial, Bone, Tyler, and a witness to the accident testified Smith was the driver.

Despite that testimony, Smith testified Bone drove her car away from Rocker’s,

but that was all she could remember from the accident. At the conclusion of the

evidence, the jury found her guilty of: (1) operating a motor vehicle while under

the influence of intoxicants; (2) wanton endangerment in the first degree (Bridgette


                                         -3-
Farris); (3) wanton endangerment in the first degree (John Farris); (4) wanton

endangerment in the first degree (Stella Farris); (5) criminal mischief in the first

degree (Farris’s car); (6) criminal mischief in the first degree (guardrail); (7)

failure to notify Transportation Cabinet of address change;1 (8) assault in the

second degree (Nekita Tyler); and (9) assault in the fourth degree (Bridgette

Farris). The trial court sentenced her to concurrent terms of imprisonment totaling

one year and fines totaling $800.00. This appeal followed.

                                STANDARD OF REVIEW

                Smith concedes that all of her arguments are unpreserved for appeal.

However, this Court can review unpreserved issues for palpable error. “A palpable

error which affects the substantial rights of a party may be considered . . . on

appeal, even though insufficiently raised or preserved for review, and appropriate

relief may be granted upon a determination that manifest injustice has resulted

from the error.” RCr2 10.26. “[U]nder that standard, reversal is warranted if a

manifest injustice has resulted from the error, which requires a showing of the

probability of a different result or error so fundamental as to threaten a defendant’s




1
 The trial court eventually dismissed this charge in its Amended Final Judgment/Sentence of
Imprisonment dated January 17, 2019.
2
    Kentucky Rules of Criminal Procedure.

                                             -4-
entitlement to due process of law.” Jones v. Commonwealth, 382 S.W.3d 22, 29

(Ky. 2011) (internal quotation marks and citation omitted).

                                        ANALYSIS

                Smith first argues the trial court erred by failing to grant a directed

verdict on the charge of criminal mischief pertaining to the guardrail because the

Commonwealth did not prove she was the cause of the damage. The statutory

elements of first-degree criminal mischief are that the person, (1) having no right

to do so or any reasonable ground to believe that he has such right, (2)

intentionally or wantonly (3) defaces, destroys or damages any property, (4)

causing pecuniary loss of $1,000.00 or more. KRS3 512.020. All that is in dispute

is whether Smith caused the damage to the guardrail. Because the issue is

unpreserved, Smith is entitled to nothing more than review for palpable error. To

succeed in her claim, she must show that a manifest injustice resulted from the

court failing to issue a directed verdict. We find no palpable error.

                Her counsel had ample opportunity to attack this question. It seems

that her counsel chose to use the strategy that she was not the driver of the car, in

lieu of showing the flaws in the Commonwealth’s causation argument.

Additionally, a reasonable juror could conclude that Smith caused the damage to

the guardrail, because jurors may draw reasonable inferences from the evidence.


3
    Kentucky Revised Statutes.

                                             -5-
Barker v. Commonwealth, 304 Ky. 13, 199 S.W.2d 713 (1947). Smith fails to

argue, and we fail to see, how she suffered a manifest injustice.

                 Smith also argues the issue of double jeopardy regarding her two

counts of first-degree criminal mischief. Again, we disagree.

                 KRS 505.020 addresses rules regarding the question of multiple

offenses arising from a single course of conduct. The general rule is simple:

“[w]hen a single course of conduct of a defendant may establish the commission of

more than one (1) offense, he may be prosecuted for each such offense.” KRS

505.020(1). As with many rules, there are exceptions.

                 The legislature carved out exceptions for “included” offenses, KRS

505.020(1)(a); for offenses requiring inconsistent findings of fact, KRS

505.020(1)(b); and for offenses designed to prohibit a continuing course of conduct

where only an uninterrupted course of that conduct is alleged, KRS 505.020(1)(c).

                 The Kentucky Supreme Court held that the statute incorporates the

Blockburger4 test as one of the ways to determine whether one offense is included

in another. Commonwealth v. Burge, 947 S.W.2d 805, 809 (Ky. 1996)

(referencing KRS 505.020(2)(a)). The statute also deems offenses the “same” for

double jeopardy purposes if one is an attempt to commit the other, KRS

505.020(2)(b); if one differs from the other only in requiring for its commission a


4
    Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932).

                                                 -6-
lesser kind of culpability, KRS 505.020(2)(c); or if one differs from the other only

in requiring for its commission a less serious injury or risk of injury to the same

person, property, or public interest, KRS 505.020(2)(d). See McNeil v.

Commonwealth, 468 S.W.3d 858, 867 (Ky. 2015).

             None of these exceptions applies when the same course of conduct

victimizes two different individuals. In Smith’s case, then, there is nothing to

apply but the general rule: “a single course of conduct of a defendant may

establish the commission of more than one (1) offense, [and] he may be prosecuted

for each such offense.” KRS 505.020(1). Circumstances such as those in Smith’s

case are not uncommon and routinely result in separate counts of assault for each

victim of the collision. See, e.g., Farmer v. Commonwealth, 169 S.W.3d 50, 52

(Ky. App. 2005) (“As a result of the motor vehicle collision, Farmer was indicted .

. . on two counts of first-degree assault relative to the injuries sustained by Angela

and Daniel Baker.”).

             We find no palpable error here.

                                  CONCLUSION

             Based on the foregoing reasons, we affirm the McCracken Circuit

Court’s January 17, 2019 judgment and sentence of imprisonment.

             ALL CONCUR.




                                          -7-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Roy Alyette Durham, II    Andy Beshear
Frankfort, Kentucky       Attorney General of Kentucky

                          Perry T. Ryan
                          Assistant Attorney General
                          Frankfort, Kentucky




                         -8-